Citation Nr: 0813529	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-34 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus, type II, with 
peripheral neuropathy of a lower extremity to include the 
left great toe.  

2.  Entitlement to an initial compensable rating for the 
service-connected impotence.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran had active service from December 1966 to December 
1969.  During his period of service, the veteran earned a 
Vietnam Service Medal with 4 Bronze Stars, and a Bronze Star 
Medal (BSM) for his service in the Republic of Vietnam.  

There was an RO hearing in October 2005 when the veteran 
testified.  A transcript is of record.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

On appeal, the veteran was scheduled for a videoconference 
hearing.  The veteran failed to appear for his scheduled 
video conference hearing without explanation.  However, the 
veteran's representative filed an informal hearing 
presentation, and a copy is of record.  



FINDINGS OF FACT

1.  The service-connected diabetes mellitus, type II, is not 
currently shown to be treated with insulin, to require a 
regulation of activities cause episodes of ketoacidosis, 
hypoglycemic reactions or any other manifestations requiring 
hospitalization; the currently demonstrated numbness of the 
left great toe is not shown to be caused by peripheral 
neuropathy of a lower extremity of a compensable degree.  

2.  The service-connected impotence due the service-connected 
diabetes mellitus is not shown to be productive of a 
disability picture for which a compensable rating is 
established by the rating schedule in the absence of related 
deformity of the penis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected diabetes 
mellitus, type II, or for a separate compensable rating on 
the basis of peripheral neuropathy of a lower extremity to 
include the left great toe have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119 
including Diagnostic Code 7913 (2007).  

2.  The claim for the assignment of a compensable schedular 
rating for the service-connected impotence must be denied by 
operation of law.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.350(a), 4.1, 4.3, 4.20, 4.115b including Diagnostic Code 
7522 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In June 2006, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to a higher rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in June 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran was also told in the June 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence 
considered in determining the disability rating included 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition 
and symptoms on employment.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that a relevant medical examination is of 
record as of February 2006.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  


Analysis

Diabetes Mellitus Claim

The veteran's service-connected diabetes mellitus, type II, 
with neuropathy of the great left toe is currently rated at 
20 percent under the provisions of Diagnostic Code 7913.  38 
C.F.R. § 4.119, Diagnostic Code 7913.  

Under this section, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  

A 40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2007).  

The VA treatment records show that, in August 2004, the 
veteran discussed diet restrictions with his VA doctor and 
was prescribed an oral hypoglycemic agent.  The VA doctor 
recommended that he start a walking program for 30 minutes a 
day.  He was again encouraged to participate in a walking 
program in November 2004.  

The veteran, at his September 2004 VA medical examination, 
denied having any restriction on activities, and the VA 
doctor noted that the veteran was taking glyburide, 5 mg 
daily, for his diabetes mellitus.  The veteran also had a 
desired weight loss and denied any episodes of ketoacidosis, 
or hospitalizations for ketoacidosis.  He saw his diabetic 
care provider every 6 months.  

At his October 2005 hearing, the veteran testified that he 
was still taking glyburide, 5mg daily, for his diabetes 
mellitus.  He was not taking any insulin but was on a low 
fat, no sugar diet.  

The February 2006 VA examination showed that the veteran was 
taking oral medication, glyburide, to control his diabetes 
mellitus and was on a restricted diet.  He denied any 
complications or hospitalizations as a result of ketoacidosis 
or hypoglycemic reactions.  He saw his diabetic health care 
provider every 6 months.  

The veteran is currently rated at 20 percent, which requires 
an oral medication and restricted diet.  For a rating in 
excess of 20 percent, the use of insulin is required.  

At the February 2006 examination, the veteran was still using 
glyburide, an oral medication, and not insulin.  Furthermore, 
there was no evidence of a regulation of activities, which 
means that there is no evidence that the veteran had to avoid 
strenous occupational or recreational activities.  

In fact, it was noted that the veteran was encouraged to do 
exercise through a walking program.  Nor is there any 
evidence of frequent visits with a diabetic health care 
provider, hospitalizations as a result of his diabetic 
condition, or any complaints of ketoacidosis.  

Because there is no identified specific neuropathic 
disability to which the veteran's numbness of the left great 
toe can be attributed, this manifestation is rated as part of 
the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Note (1) (2007).  A separate compensable 
rating on the basis of peripheral neuropathy of a lower 
extremity is not for application in this case.  

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected diabetes mellitus, type 
II, with neuropathy of a lower extremity including the left 
great toe does not warrant a rating in excess of 20 percent 
during the appeal period.  See Fenderson, 12 Vet. App. 119 
(1999).


Impotence Claim

The rating for the veteran's service-connected impotence has 
been assigned under 38 C.F.R. § 4.115b, DC 7522 (deformity of 
the penis, with loss of erectile power).  The only disability 
rating under DC 7522 is 20 percent.  

The veteran in this regard has been assigned special monthly 
compensation (SMC) benefits on the basis of loss of a 
creative organ under the provisions of 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a).  This was effective August 30, 
2004, in its June 2006 decision.  

Because this is an appeal of an initial rating, the Board has 
evaluate the veteran's symptomology since August 30, 2004, 
the effective date of service connection.  

In a VA examination in September 2004, the VA examiner noted 
that the veteran had impotence for 4 to 5 years; the veteran 
could get a partial erection and ejaculate, but the VA 
examiner was unsure if the veteran could have intercourse.  
The veteran noted side effects to Viagra, such as shortness 
of breath and headache, and therefore discontinued use.  

In his RO hearing in October 2005, the veteran stated he had 
been unable to get an erection for two years.  He stated that 
Viagra was ineffective and denied using any other medications 
or a penile pump.  

The veteran had a VA medical examination in February 2006 
when he reported having been impotent for 2 years with no 
nocturnal or morning erections, and was unable to have 
intercourse.  The VA examiner stated that it was at least as 
likely as not due to the effects of diabetes mellitus.  The 
examiner noted that the veteran took Viagra, but that it was 
ineffective.  

While it is adequately demonstrated that the veteran's lack 
of "erectile power" is as likely as not due to the service-
connected diabetes mellitus, the provisions of Diagnostic 
Code 7522 require the loss of erectile power must be related 
to service-connected penile deformity for a compensable 
rating to be applied.  See 38 C.F.R.§ 4.115b, DC 7522.  There 
is no evidence of record to show that the service-connected 
disability is related to deformity of the penis.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

While SMC benefits are payable in this case on the basis of 
loss of use of a creative organ, impotence alone is not 
deemed to be a ratable disability under the schedule.  

Therefore, the Board finds that the claim for a compensable 
evaluation for his service-connected impotence must be denied 
under the law.  



ORDER

An initial compensable rating in excess of 20 percent for 
service-connected diabetes mellitus, type II, with neuropathy 
of the great left toe, is denied.  

An initial compensable rating for the service-connected 
impotence is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


